Title: To George Washington from James McHenry, 13 October 1794
From: McHenry, James
To: Washington, George


        
          Sir.
          Fayetteville Near Baltimore [Md.] 13 Octbr 1794
        
        Mr John Kirwan has renewed to me his request upon learning of a vacancy in the office of Marshal and collectors office at Annapolis to mention him again to your Excellency. I can safely assure you that Mr Kirwan has talents competent to the discharge of the duties of either office, and I dare say should he be appointed to either will give full satisfaction. He has been an unfortunate man in trade and is a good citizen. I have the honor to be with the greatest respect Sir your most Obt sert
        
          James McHenry
        
       